             CaseCase 20-2720, Document
                  1:93-cr-00180-LAK     93, 06/17/2021,
                                    Document            3121902,
                                               1013 Filed        Page1
                                                          06/17/21     of 1
                                                                    Page  2 of 2




MANDATE                      United States Court of Appeals
                                                                                         S.D.N.Y. – N.Y.C.
                                                                                                 93-cr-180
                                                                                                Kaplan, J.


                                                  FOR THE
                                           SECOND CIRCUIT
                                           _________________

                   At a stated term of the United States Court of Appeals for the Second
     Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
     in the City of New York, on the 13th day of May, two thousand twenty-one.

     Present:
                    Guido Calabresi,
                    Rosemary S. Pooler,
                    Michael H. Park,
                         Circuit Judges.                                                    Jun 17 2021
     _________________________________________________

     United States of America,

                                   Appellee,

                    v.                                                   20-2720 (L),
                                                                         20-3832 (Con)

     Mahmud Abouhalima,
     AKA Mahmoud Abu Halima, et al.,

                                   Defendants,

     Nidal Ayyad,

                             Defendant-Appellant.
     _________________________________________________

     Appellant, pro se, moves for a certificate of appealability (“COA”) and appointment of counsel.
     Upon due consideration, it is hereby ORDERED that, as to the appeal docketed under 20-2720 (L),
     the motions are DENIED and the appeal is DISMISSED because Appellant has not “made a
     substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c); see also Miller-
     El v. Cockrell, 537 U.S. 322, 327 (2003).

     It is further ORDERED that, as to the appeal docketed under 20-3832 (Con) challenging the denial
     of de novo resentencing after one of Appellant’s convictions was vacated, the COA motion is
     DENIED as unnecessary. See Illarramendi v. United States, 906 F.3d 268, 270 (2d Cir. 2018)




MANDATE ISSUED ON 06/17/2021
        CaseCase 20-2720, Document
             1:93-cr-00180-LAK     93, 06/17/2021,
                               Document            3121902,
                                          1013 Filed        Page2
                                                     06/17/21     of 2 of 2
                                                               Page




(per curiam) (“[A] COA is not required when appealing from orders in a habeas proceeding that
are collateral to the merits of the habeas claim itself . . . .”). It is further ORDERED that the
motion for appointment of counsel is GRANTED in 20-3832 (Con). The Clerk’s Office shall
appoint counsel pursuant to the Criminal Justice Act.

                                            FOR THE COURT:
                                            Catherine O’Hagan Wolfe, Clerk of Court




                                               2
